DETAILED ACTION
The instant application having application No 17/129,371filed on 12/21/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 7 are incorporated into the independent claim 1.
Claim 10 would be allowable if (i) claim 11 or 12 or 14 are incorporated into the independent claim 10.
Claim 15 would be allowable if (i) claim 16 or 17 or 18 or 20 are incorporated into the independent claim 15.
The claims 3, 6 are have the conditional limitation “when receiving, when authenticating, whether the signal pattern, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FINK et al. (US 20160203344, Jul. 14, 2016) in view of Craig (US 11044961, Jun. 29, 2021).
Regarding Claim 1, FINK discloses communicatively coupled to the one or more memories, configured to receive, from an activator device, an activation signal having a signal pattern(page 4, par(0024), line 1-10, the electronic device to receive from an external servicing device a control command requesting an activating of the second operating mode and to convert into a signal level pattern, in the form of a bit sequence, activating the second operating mode); authenticate the activation signal based on the signal pattern of the activation signal(page 4, par(0024), line 1-10, a control command transmitted to convert, such into the signal level pattern activating the second operating mode); and activate a Bluetooth capability based on authenticating the activation signal (page 4, par(0024), line 1-10, the electronic device to receive from an external servicing device a control command requesting an activating of the second operating mode and to convert into a signal level pattern, in the form of a bit sequence, activating the second operating mode, a control command transmitted according to Bluetooth for short distance radio connections to convert, such into the signal level pattern activating the second operating mode).
FINK discloses all aspects of the claimed invention, except a device for remote activation of Bluetooth communication, the device comprising: one or more memories; and one or more processors.
Craig is the same field of invention teaches a device for remote activation of Bluetooth communication (column line 60-65, the central processing unit configured to communicate with portable devices via wireless frequencies, including Bluetooth and WiFi), the device comprising: one or more memories; and one or more processors (column line 60-65, the central processing unit).
FINK and Craig are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a device for remote activation of Bluetooth communication provided the teaching of FINK to include the central processing unit configured to communicate with portable devices via wireless frequencies, including Bluetooth and WiFi of Craig because it provides transfer of data received to the aforementioned for processing and collection.
Regarding Claim 2, FINK discloses the one or more processors are further configured to communicate with the activator device or another device using the Bluetooth capability based on activating the Bluetooth capability(page 4, par(0024), line 1-10, the electronic device to receive from an external servicing device a control command requesting an activating of the second operating mode and to convert into a signal level pattern, in the form of a bit sequence, activating the second operating mode, a control command transmitted according to Bluetooth for short distance radio connections to convert(Bluetooth capability to use the distance), such into the signal level pattern activating the second operating mode).
Regarding Claim 3, FINK discloses the one or more processors, when receiving the activation signal, are configured to: receive the activation signal from the activator device via a wireless local area network, wherein the signal pattern includes a digital key(page 4, par(0024), line 1-10, the electronic device to receive from an external servicing device a control command requesting an activating of the second operating mode and to convert into a signal level pattern, in the form of a bit sequence(pattern includes digital key), activating the second operating mode).
Regarding Claim 4, FINK discloses the activation signal is an acoustic signal, and the signal pattern is an acoustic signal pattern (FINK, page 4, par (0024), line 1-10, a control command transmitted to convert, such into the signal level pattern activating the second operating mode). 
Regarding Claim 5, FINK discloses the activation signal is a light signal, and the signal pattern is a light pattern (FINK, page 4, par (0024), line 1-10, receive from an external servicing device, by means of infrared light, a control command requesting an activating of the second operating mode).
Regarding Claim 6, FINK discloses the one or more processors, when authenticating the activation signal, are configured to determine whether the signal pattern of the activation signal matches a stored signal pattern associated with activating the Bluetooth capability(page 7, par(0047), line 1-10, the switch  matched to the alternating switch, in such a manner that each actuation of the switch places on the control input alternately either the signal level pattern activating the second operating mode or the signal level pattern activating the first operating mode).
Regarding Claim 9, FINK discloses the one or more processors are further configured to pair with the wireless communication device using the Bluetooth capability of the device based on activating the Bluetooth capability(page 4, par(0024), line 1-10, the electronic device to receive from an external servicing device a control command requesting an activating of the second operating mode and to convert into a signal level pattern, in the form of a bit sequence, activating the second operating mode, a control command transmitted according to Bluetooth for short distance radio connections to convert(Bluetooth capability to use the distance)).
Regarding Claim 10, FINK discloses receiving, by the device, an activation signal transmitted by an activator device(page 4, par(0024), line 1-10, the electronic device to receive from an external servicing device a control command requesting an activating of the second operating mode and to convert into a signal level pattern, in the form of a bit sequence, activating the second operating mode);
determining that a first signal pattern of the activation signal matches a second signal pattern associated with activating the Bluetooth capability of the device(page 7, par(0047), line 1-10, the switch  matched to the alternating switch, in such a manner that each actuation of the switch places on the control input alternately either the signal level pattern activating the second operating mode or the signal level pattern activating the first operating mode);
activating the Bluetooth capability of the device based on determining that the first signal pattern matches the second signal pattern(page 7, par(0047), line 1-10, the switch  matched to the alternating switch, in such a manner that each actuation of the switch places on the control input alternately either the signal level pattern activating the second operating mode or the signal level pattern activating the first operating mode(activating the second mode based on the matched pattern)); and
communicating with a wireless communication device using the Bluetooth capability of the device based on activating the Bluetooth capability of the device(page 4, par(0024), line 1-10, the electronic device to receive from an external servicing device a control command requesting an activating of the second operating mode and to convert into a signal level pattern, in the form of a bit sequence, activating the second operating mode, a control command transmitted according to Bluetooth for short distance radio connections to convert(Bluetooth capability to use the distance), such into the signal level pattern activating the second operating mode).
FINK discloses all aspects of the claimed invention, except remotely activating a Bluetooth capability of a device.
Craig is the same field of invention teaches remotely activating a Bluetooth capability of a device (column line 60-65, the central processing unit configured to communicate with portable devices via wireless frequencies, including Bluetooth and WiFi).
FINK and Craig are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a device for remote activation of Bluetooth communication provided the teaching of FINK to include the central processing unit configured to communicate with portable devices via wireless frequencies, including Bluetooth and WiFi of Craig because it provides transfer of data received to the aforementioned for processing and collection.
Regarding Claim 13, FINK discloses communicating with the wireless communication device using the Bluetooth capability of the device comprises pairing (page 7, par(0047), line 1-10, the switch  matched to the alternating switch, in such a manner that each actuation of the switch places on the control input alternately either the signal level pattern activating the second operating mode or the signal level pattern activating the first operating mode).
Regarding Claim 15, FINK discloses communicatively coupled to the one or more memories, configured to determine a signal pattern (page 4, par(0024), line 1-10, the electronic device to receive from an external servicing device a control command requesting an activating of the second operating mode and to convert into a signal level pattern, in the form of a bit sequence, activating the second operating mode) associated with activating a Bluetooth capability of the user device(page 4, par(0024), line 1-10, a control command transmitted to convert, such into the signal level pattern activating the second operating mode); and
one or more output components configured to transmit, to the user device, an activation signal, that includes the signal pattern, to cause the user device to activate the Bluetooth capability of the user device(page 4, par(0024), line 1-10, the electronic device to receive from an external servicing device a control command requesting an activating of the second operating mode and to convert into a signal level pattern, in the form of a bit sequence, activating the second operating mode, a control command transmitted according to Bluetooth for short distance radio connections to convert, such into the signal level pattern activating the second operating mode).
FINK discloses all aspects of the claimed invention, except an activator device for remote activation of Bluetooth of a user device, the activator device comprising one or more memories; and one or more processors.
Craig is the same field of invention teaches an activator device for remote activation of Bluetooth of a user device( column line 60-65, the central processing unit configured to communicate with portable devices via wireless frequencies, including Bluetooth and WiFi), the activator device comprising one or more memories; and one or more processors( column line 60-65, the central processing unit).
FINK and Craig are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a device for remote activation of Bluetooth communication provided the teaching of FINK to include the central processing unit configured to communicate with portable devices via wireless frequencies, including Bluetooth and WiFi of Craig because it provides transfer of data received to the aforementioned for processing and collection.


Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Bartell et al. (US 20180312105, Nov. 1, 2018) teaches System and Method For Vehicle Safety Lighting.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464